In a proceeding pursuant to CPLR article 78 to review a determination of the respondent County of Suffolk, Department of *495Public Works, dated October 31, 1983, denying the petitioner’s application for a driveway entrance permit, the petitioner appeals from a judgment of the Supreme Court, Suffolk County (Jones, J.), dated January 30, 1985, which dismissed the proceeding.
Judgment affirmed, without costs or disbursements.
Sufficient evidence exists in the record to support the denial of the petitioner’s request for a permit for a driveway entrance to its restaurant onto County Road 66 in Dix Hills, Town of Huntington, Suffolk County. The petitioner has alternate access, and has not been denied the reasonable use of the property. Further, there is evidence from which the respondent could reasonably conclude that an additional driveway entrance would adversely affect the traffic-accident potential of the adjacent streets. The petitioner has failed to make a showing that the respondent’s determination was arbitrary, capricious or an abuse of discretion (CPLR 7803 [3]; Token Carpentry v Hornik, 92 AD2d 868, 870). Thompson, J. P., Bracken, Rubin and Fiber, JJ., concur.